



EXHIBIT 10.49




Kite Realty Group Trust
Schedule of Non-Employee Trustee Fees and Other Compensation




Annual Cash Retainer
$60,000
 
 
Additional Chairperson Annual Retainers
Audit Committee Chairperson: $25,000
 
Compensation Committee Chairperson: $20,000
 
Corporate Governance and Nominating Committee Chairperson: $15,000
 
 
Additional Committee Member Annual
Audit Committee: $12,500
Retainers
Compensation Committee: $10,000
 
Corporate Governance and Nominating Committee: $7,500
 
 
Lead Independent Trustee Annual Retainer
$25,000
 
 
Annual Restricted Share Awards
Each trustee will receive restricted common shares with a value of $100,000 on
an annual basis, which shares will vest on the one-year anniversary of the grant
date.  In addition, upon initial election, each trustee will receive a one-time
grant of 750 restricted common shares, which shares will vest on the one-year
anniversary of the grant date.


 
 
Share Ownership Guidelines
Each non-employee trustee is expected to hold shares of the Company equal to at
least five times the annual cash retainer, to be achieved within five years of
becoming subject to such policy.



Effective April 1, 2017.
 
 
 
 










